Citation Nr: 1453730	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-19 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a higher disability rating for peripheral neuropathy of the right lower extremity rated as 10 percent disabling prior to April 14, 2010, and 20 percent disabling thereafter.

2.  Entitlement to a higher disability rating for peripheral neuropathy of the left lower extremity rated as 10 percent disabling prior to April 14, 2010, and 20 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 

INTRODUCTION

The Veteran had active service from August 1966 to April 1967.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, additional development is required prior to adjudication of the Veteran's appeal.

The Veteran was provided with a VA peripheral nerve examination in February 2011.  However, the Board finds that the February 2011 examination report is inadequate for adjudicating the claims.  Specifically, the examiner did not conduct his own testing; rather, he relied on a March 2008 nerve conduction study to assess the severity of the Veteran's peripheral neuropathy.  Additionally, the examiner did not address the April 2010 Social Security Administration (SSA) functional assessment or the numerous diabetic foot examinations and microfilament test results that were subsequent to the March 2008 nerve conduction study.  While the examiner noted that the Veteran had a loss of sensation in a stocking-type pattern, he did not provided a basis for his finding, address the Veteran's assertions of neuropathic pain, or detail the extent of the Veteran's sensory loss.  Therefore, a remand for a new peripheral nerve examination is warranted.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).


Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request that he submit completed VA Forms 4142, Authorization and Consent to Release Info to the VA, for any relevant updated private treatment records.  Obtain and associate with the claims file any identified records.  If a negative response is received from the Veteran, or from any treatment provider, the claims file should be properly documented, and the Veteran must be so notified and advised that he may submit his private treatment records if he so chooses.  

For any private records identified, the AOJ must make two (2) attempts to obtain the records, unless the first attempt establishes that later attempts would be futile.  If identified records are not obtained, the RO should notify the Veteran of (1) the identity of the records, (2) what attempts were taken to obtain them (3), that the claim will be adjudicated based on the evidence available, and (4) that if he later submits the missing records, the claim may be readjudicated.

2.  Obtain all treatment records for the Veteran from February 2013 to present from the VA medical center in Columbia, South Carolina, including records from any associated outpatient clinic.  All attempts to obtain these records should be documented in the claims file.

3.  Schedule the Veteran for a VA neurological examination to evaluate the current levels of severity of his right and left lower extremity peripheral neuropathy.  The examiner must review the claims file in conjunction with the examination. 

Any medically indicated special tests should be accomplished, and all subjective complaints and objective symptoms must be documented.  The examiner should specifically state the nerve or nerves that are affected and determine whether the Veteran has complete paralysis or mild, moderate, or severe incomplete paralysis. 

For lower extremity neurological symptoms, the examiner should distinguish between symptoms that are attributable to the Veteran's service-connected peripheral neuropathy and those attributable to his service-connected lumbar spine with mild radiculopathy.  

In rendering the requested opinions, the examiner should address the January 2009, January 2010, and March 2010 diabetic foot examinations and microfilament test results; the April 2010 SSA functional assessment; and the Veteran's lay statements.  

Any opinions offered should be accompanied by supporting rationales.

4.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the AOJ should issue the Veteran and his representative a supplemental statement of the case and an opportunity to respond.  Thereafter return the matter to the Board, if warranted.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



